Citation Nr: 0527619	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  99-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected chronic bronchitis.  

2.  Entitlement to a total compensation rating due to 
individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the RO.  

The issue of an evaluation in excess of 60 percent for 
service-connected chronic bronchitis is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
respiratory disability, which is rated 60 percent disabling, 
and for heart disability, which is rated 10 percent 
disabling.  

2.  The service-connected chronic bronchitis and heart 
disease are shown to be productive of a disability picture 
that more nearly approximates that of the veteran being 
rendered unable to secure or follow a substantially gainful 
occupation.  




CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under VCAA, with respect 
to the issue of entitlement to TDIU benefits.

Given the favorable action taken hereinbelow, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


Factual Background 

Service connection for bronchitis with pleurisy was granted 
by June 1954 rating decision.  A no percent evaluation was 
assigned.  The evaluation was increased to 10 percent by July 
1973 rating decision.  

By July 1978 rating decision, the RO granted an increased 
rating of 60 percent for the service-connected respiratory 
disability.  

In an October 1997 written statement, the veteran indicated 
that he owned a distribution business and that, in 1990, he 
found that he could not drive the distances necessary to 
maintain the business.  He gave the business to his wife and 
continued with his part-time town justice position.  The 
veteran reported several hospitalizations secondary to heart 
trouble.  Finally, the veteran recounted that he could not 
"get his breath."  

On a December 1997 examination, the veteran reported that he 
lacked strength and energy.  He complained of having 
shortness of breath.  

The veteran indicated that he was semi-retired, but worked 
out of his home in conjunction with his wife selling 
vitamins.  He stated that he had recently retired from his 
part-time post as town justice.  

The examiner noted wheezing and diminished breath sounds.  
The heart showed a sinus tachycardia.  There was mild 
cardiomegaly.  He also suffered from cardiomyopathy.  

The examiner diagnosed, in pertinent part, chronic 
bronchitis, recurrent episodes of pneumonia, cardiac 
arrhythmias, one time arterial fibrillation, one time 
complete heart block necessitating the use of a pacemaker, 
and cardiomyopathy with resultant congestive heart failure.  

The Board notes that the veteran was said to be suffering 
from diabetes mellitus.  

On March 1998 VA respiratory examination, the veteran 
reported a productive cough and shortness of breath.  He had 
asthma attacks of increasing severity that occurred about 
once a week.  The veteran asserted that he was incapacitated 
approximately once a week due to shortness of breath.  
Pulmonary function tests revealed a moderate respiratory 
disorder.  

In an August 1999 letter, M.E. Varon, M.D., the cardiologist 
who had been treating the veteran for several years, 
indicated that the veteran's respiratory disease placed 
pressure on the heart, although it was not the sole cause of 
the veteran's heart disease.  

The veteran's respiratory problems limited the veteran's 
ability to maintain a normal lifestyle.  Overall, according 
to Dr. Varon, the veteran was quite ill due to advanced heart 
and lung disease.  

Further, the physician stated that the veteran was disabled 
and could not reasonably be expected to maintain gainful 
employment.  

On November 1999 VA respiratory examination, the veteran 
complained of having a productive cough and rare hemoptysis.  
He suffered asthma attacks when he caught colds, but they 
were infrequent at other times due to medication.  His 
pulmonary function tests revealed moderate restrictive 
disease.  

In July 2001, M.K. Ness, M.D. listed the veteran's medical 
problems as chronic obstructive pulmonary disease/asthma with 
intermittent episodes of bronchitis, permanent pace maker due 
to third degree heart block, cardiomyopathy with arterial 
fibrillation and heart failure, diabetes mellitus, 
hyperlipidemia, anxiety and recurrent sciatica.  

By March 2002 rating decision, the RO granted service 
connection for heart condition (status post pacemaker 
implantation for atrial fibrillation and episodic heart 
block) as secondary to service-connected bronchial asthma to 
which it assigned a 10 percent evaluation.  

On May 2003 VA medical examination, the examiner diagnosed 
asthmatic bronchitis and congestive cardiomyopathy.  His 
pulmonary function tests revealed moderate restrictive 
ventilatory defect.  

The examiner opined that the veteran was not capable of 
employment because of his class four cardiac condition.  

In a July 2003 addendum to the foregoing, the examiner 
indicated that the veteran could not complete the treadmill 
test because of severe dyspnea and weakness and asserted that 
exercise testing was probably not feasible.  


Law and Regulations 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2004).  


Analysis

The veteran is eligible to receive TDIU benefits as his 
service-connected respiratory disability is rated 60 percent 
disabling.  38 C.F.R. § 4.16(a).  

The record reflects that the veteran suffers from very 
serious medical conditions, not all of which are service 
connected.  These conditions, which include diabetes 
mellitus, doubtlessly impede the veteran's ability to work.  

Upon review of the record, however, the Board concludes that 
the veteran's service-connected disabilities preclude 
substantially gainful employment.  In recent times, his 
respiratory disability, which is rated 60 percent disabling, 
has been characterized as moderate.  

However, the veteran's cardiologist who is presumably well 
acquainted with him, opined that his heart and respiratory 
problems prevented employment.  It is unclear to the Board 
which of the disorders, i.e., respiratory or pulmonary, is 
more serious.  Nonetheless, it appears that both disabilities 
are interrelated.  

In any event, the opinion indicates that the service-
connected disabilities render him unable to work.  As such, 
TDIU benefits are granted.  Id.  

The Board notes that the veteran suffers from serious 
disabilities that are not service connected, and the Board 
has not received an opinion regarding which disability is 
most responsible for the veteran's inability to work.  
Furthermore, his pulmonary disability has been described as 
moderate.  Generally, moderate disabilities do not create an 
inability to work.  

However, the evidence, as Dr. Varon indicated, while 
discussing the heart and respiratory system, tends to show 
that the veteran was quite ill and unable to pursue 
employment as a result.  

Hence, as the service-connected disability picture more 
nearly approximates one of the veteran being unable to 
perform substantially gainful employment, the claimant must 
prevail.  38 U.S.C.A. § 5107; Gilbert, supra.  The benefit, 
therefore, is granted.  



ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  




REMAND

The veteran is seeking an evaluation in excess of 60 percent 
for his service-connected respiratory disorder.  

The Board finds that VCAA notice regarding the issue on 
appeal is inadequate.  Thus, VCAA notice germane to the issue 
on appeal must be sent.  VCAA notice must include the 
veteran's and VA's respective responsibilities as to 
obtaining and furnishing evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record contains evidence not reviewed by the RO.  The RO 
must issue a supplemental statement of the case taking into 
account all of the evidence of record in deciding the issue 
herein.  The supplemental statement of the case must contain 
the text of 38 C.F.R. § 3.159.  

Hence, the claim for increase is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
VCAA. See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004). 
See also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003); See Quartuccio, supra.  The RO 
must also send the veteran a letter 
outlining the relevant provisions of VCAA 
along with Quartuccio information with 
respect to the issues on appeal.  

2.  Finally, following completion of the 
requested development, the RO should 
readjudicate the issue of an increased 
rating for the service-connected 
respiratory disorder taking into account 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
supplemental statement of the case must 
contain the provisions of 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the 
Board for the purpose of appellate disposition, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


